Maletz, Judge:
This case involves the dutiable status of merchandise imported from TIong Kong that was described on the invoice as “ABC Building Blocks”. The merchandise was classified by the *151Regional Commissioner of Customs at tlie port of New York under item 737.90 of the Tariff Schedules of the United States as other toys, and parts of toys, not specially provided for, and assessed duty at the rate of 35 percent ad valorem. Plaintiff challenges this assessment and claims that the importations are properly dutiable at 21 percent ad valorem under item 737.55 of the tariff schedules as “[t]oy alphabet blocks; and toy building blocks, bricks, and shapes”.
In its complaint, plaintiff alleges that it is the importer of record; that the liquidated duties on the imported articles have been paid; and that the merchandise consists of a set of plastic blocks, each having on four sides either alphabetical letters or mathematical signs, with the remaining two sides having snap-on arrangements. The complaint further alleges that the imported merchandise consists of toy alphabet blocks and toy building blocks, bricks or shapes; that the merchandise is therefore dutiable at the rate of 21 percent ad valorem under item 737.55; that the government’s assessment of 35 percent under item 737.90 was in error; and that the court should enter judgment for plaintiff sustaining its claim for classification under item 737.55, with duty at the rate of 21 percent.
Tn its answer, defendant admits each allegation of the complaint and concedes that plaintiff’s claim under item 737.55 should be sustained and that the decision of the Regional Commissioner of Customs should be overruled.
Against this background, plaintiff has moved for judgment on the pleadings pursuant to rule 4.9. In response, defendant has filed a statement that it has no objection to the granting of the motion.
In light of the foregoing considerations and the fact that the merchandise is conceded by defendant to be toy alphabet blocks and toy building 'blocks, bricks or shapes, as alleged by plaintiff, the latter’s motion for judgment on the pleadings is granted.